                                                                                                       E-FILED
                                                                 Tuesday, 10 September, 2019 10:01:34 AM
                                                                              Clerk, U.S. District Court, ILCD

                       UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION
______________________________________________________________________________
RICHARD M.                                )
                                          )
                  Plaintiff,              )
      v.                                  )     Case No. 18-CV-2048
                                          )
ANDREW SAUL, COMMISSIONER OF THE )
SOCIAL SECURITY ADMINISTRATION,           )
                                          )
                  Defendant.              )

                                             ORDER

        A Report and Recommendations (#17) was filed by the Magistrate Judge in the above cause

on August 5, 2019.       More than fourteen (14) days have elapsed since the filing of the

Recommendation and no objections have been made.              See 28 U.S.C. § 636(b)(1).        The

Recommendation of the Magistrate Judge is, therefore, accepted by the court. See Video Views,

Inc. v. Studio 21, Ltd, 797 F.2d 538 (7th Cir. 1986).

        IT IS THEREFORE ORDERED THAT:

        (1) The clerk is directed to substitute Andrew Saul for Nancy Berryhill as Defendant in this

case.

        (2) The Report and Recommendation (#17) is accepted by this court.

        (3) Plaintiff’s Motion for Summary Judgment (#11) is GRANTED. Defendant’s Motion for

Summary Judgment (#15) is DENIED. This case is remanded under 42 U.S.C. § 405(g).

        (4) This case is terminated.

                             ENTERED this 10th of September, 2019.


                                        s/ COLIN S. BRUCE
                                       U.S. DISTRICT JUDGE
